DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,878,635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gall C. Gotfrid on 08/02/2022.
Please amend claim 1, 12, and 18-20 as follows:
1.	(Currently Amended)  A method, comprising:
	identifying one or more graphical interface elements;
	in response to identifying the one or more graphical interface elements, adding the one or more graphical interface elements to a first frame of a video to modify the first frame of the video to include the identified one or more graphical interface elements;
	generating a display of the identified one or more graphical interface elements over visual content depicted in the first frame of the video, the one or more graphical interface elements comprising a first portion and a second portion, wherein the first portion is persistently displayed, and wherein the second portion is temporarily displayed for a predetermined period of time together with the first portion; [[and]]
	moving the second portion of the one or more graphical interface elements along a path at a specified speed of movement, the moving comprising moving the second portion of the one or more graphical interface elements that have been added to the first frame to a new position in a second frame of the video determined based on the path and the speed of movement; and
	at expiry of the predetermined period of time, ceasing display of the second portion while maintaining display of the first portion.

12.	(Currently Amended)  A device comprising:
	one or more processors; and
	computer readable storage medium comprising instructions that, when executed by the one or more processors of a device, cause the one or more processors to perform operations comprising:
	identifying one or more graphical interface elements;
	in response to identifying the one or more graphical interface elements, adding the one or more graphical interface elements to a first frame of a video to modify the first frame of the video to include the identified one or more graphical interface elements;
	generating a display of the identified one or more graphical interface elements over visual content depicted in the first frame of the video, the one or more graphical interface elements comprising a first portion and a second portion, wherein the first portion is persistently displayed, and wherein the second portion is temporarily displayed for a predetermined period of time together with the first portion; [[and]]
	moving the second portion of the one or more graphical interface elements along a path at a specified speed of movement, the moving comprising moving the second portion of the one or more graphical interface elements that have been added to the first frame to a new position in a second frame of the video determined based on the path and the speed of movement; and
	at expiry of the predetermined period of time, ceasing display of the second portion while maintaining display of the first portion.

18.	(Currently Amended)  A non-transitory computer readable storage medium comprising non- transitory instructions that, when executed by one or more processors of a device, cause the device to perform operations comprising:
	identifying one or more graphical interface elements;
	in response to identifying the one or more graphical interface elements, adding the one or more graphical interface elements to a first frame of a video to modify the first frame of the video to include the identified one or more graphical interface elements;
	generating a display of the identified one or more graphical interface elements over visual content depicted in the first frame of the video, the one or more graphical interface elements comprising a first portion and a second portion, wherein the first portion is persistently displayed, and wherein the second portion is temporarily displayed for a predetermined period of time together with the first portion; [[and]]
	moving the second portion of the one or more graphical interface elements along a path at a specified speed of movement, the moving comprising moving the second portion of the one or more graphical interface elements that have been added to the first frame to a new position in a second frame of the video determined based on the path and the speed of movement; and
	at expiry of the predetermined period of time, ceasing display of the second portion while maintaining display of the first portion.

19.	(Canceled)

20.	(Canceled)

Allowable Subject Matter
Claims 1-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 1, 12, and 18 (same allowable subject as US10878635), including " in response to identifying the one or more graphical interface elements, adding the one or more graphical interface elements to a first frame of a video to modify the first frame of the video to include the identified one or more graphical interface elements; moving the second portion of the one or more graphical interface elements along a path at a specified speed of movement, the moving comprising moving the second portion of the one or more graphical interface elements that have been added to the first frame to a new position in a second frame of the video determined based on the path and the speed of movement".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616